ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Judge.
Appellant re-urges his contention that' the evidence is insuffi*589cient to sustain his conviction of receiving and concealing stolen property. He insists that the evidence shows that he acted as a principal in the theft of the oil field tools instead of a receiver.
A re-examination of the record shows that the evidence was sufficient to warrant the jury’s conclusion that the appellant was guilty of receiving and concealing stolen property.
Error is again urged because the court refused to give his requested charge. In the absence of an exception to the action of the court in refusing to give such charges nothing is presented for review. Moore v. State, 163 Texas Cr. Rep. 652, 296 S.W. 2d 258; Ritchie v. State, 164 Texas Cr. Rep. 38, 296 S.W. 2d 551.
Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.